DETAILED ACTION
	Applicant’s response (arguments, affidavit, no amendments) is acknowledged.  Claims 14-27 remain pending and examined on the merits, no amendments to the claims have been filed.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 U.S.C. § 112a(ii) – Scope of Enablement, Maintained
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-27 remain rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

	Applicants have reasonably demonstrated/disclosed and enabled that the TLR4 antagonist STM28 has been shown to reduce ammonia levels (instant claim 14) and by extension could be used to treat hyerammonemia (instant claim 21).  However, the claims are drawn to the use of any TLR4 antagonist to do the same, which is presently beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The state of the prior art and the predictability or lack thereof in the art:   The art teaches a newer TLR4 antagonist, STM28, is unique in its ability to function where other otherwise seemingly viable TLR4 binding peptides are not.  This results do not verify why this is and suggest that whether TLR4 binding peptides/antagonists can work for related activity (e.g. instantly claimed reduction in ammonia/treating hyperammonemia) is on a trial by trial basis.  This illustrates that peptide homology even in the binding region is not sufficient to confirm whether similar peptides in the TLR4 binding/antagonist realm will act similarly or even at all (see Sugiyama et al. A novel TLR4-binding peptide that inhibits LPS-induced activation of NF-κB and in vivo toxicity.  European Journal of Pharmacology. Volume 594, Issues 1–3, 10 October 2008, Pages 152-156. https://doi.org/10.1016/j.ejphar.2008.07.037):
“4. Discussion

Using yeast two-hybrid screening targeting human TLR4 extracellular domain, we found a peptide, named STM28, that inhibits LPS-induced NF-κB activation in both human and mouse macrophages and protects mice from endotoxin shock (Fig. 1, Fig. 3, Fig. 5). Yang et al. also isolated peptides that inhibited the LPS-induced release of inflammatory mediators from monocytes by using yeast two-hybrid screening targeting TLR4 extracellular domain (Yang et al., 2005). However, the peptides they isolated failed to associate with human TLR4 extracellular domain, and protective effects of those peptides against LPS-induced shock have not been shown. In addition, the amino acid sequences of their peptides differed totally from the sequence of STM28. Thus, STM28 is a novel TLR4-associated peptide that has the potential to be adopted for clinical use.

We also isolated five peptides other than STM28. Their amino acid sequences have no homology except for the N-terminal 10 amino acid sequence of STM28 and 18 (Table 1). However, STM18 had no inhibitory effect on LPS-induced NF-κB activation in differentiated THP-1 cells (Fig. 1). Therefore, it is possible that the N-terminal region of STM28 is involved in binding to TLR4 and the C-terminal region (7 aa) of STM28 contributes to the inhibitory effects on LPS signaling. However, since the N-terminal 10-amino-acid peptide or the C-terminal 7-amino-acid peptide alone did not show inhibitory effects on LPS-signaling (data not shown), the entire region of STM28 may be necessary for the inhibitory effect. A quantitative structure-activity study is needed to address this question.”

	The amount of direction or guidance present and the presence or absence of working examples:   Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).  The instant specification Figure 1(B), para [0144] describes that a single test was run with the newer TLR4 antagonist STM28, that showed a reduction (asserted as significant) in ammonia levels.  However, no rationale for what triggered this results is set forth and no other test data with any other TLR4 antagonists was run to confirm whether a representative number of distinct structure TLR4 antagonists all function equivalently in the context of reducing ammonia levels (and by extension treating hyperammonemia).
	Applicant has also asserted the following in para [0032]; however, this passage does not explain why the TLR4 antagonist species STM28 (and potentially others though not shown) exerts the effects it does on reducing ammonia levels (the latter thought to be independent of TLR4 receptors based on the below and absent evidence to the contrary):
[0032] In cirrhosis, brain dysfunction was thought to be related primarily to the neurotoxic effects of ammonia. The inventors have found that the expression of the Toll-like receptor 4 is upregulated in the brain in a rodent model of cirrhosis. The inventors therefore propose that a number of patients previously diagnosed with ammonia related brain dysfunction are in fact suffering from brain dysfunction which is associated with inflammation or infection that is mediated through the toll like receptor 4.


	The breadth of the claims and the quantity of experimentation needed:  Given the breadth of the claims, absent sufficient enabling teachings in the specification to overcome the teachings of unpredictability found in the art; it would require undue experimentation by one of skill in the art to be able to practice the invention commensurate in scope with the claims.
Response to Arguments/Affidavit (No Amendments)
	Applicant’s arguments and affidavit have been fully considered but are not found persuasive.  Applicant asserts in the affidavit and equally mirrored in the arguments filed, that since certain other molecules known to have TLR4 antagonistic effect were shown to impact liver pathologies – though not the claimed hyperammonemia.  While this may be true that certain molecules may be able to effect certain liver pathologies and that the courts have permitted allowance of classes of compounds based on single species enablements (as applicant argues on response page 7 onward) – here - such a determination is still deemed a compound by compound analysis, based on evidence previously discussed in the Sugiyama et al. reference, where the authors concluded that “the entire region of STM28 may be necessary for the inhibitory effect. A quantitative structure-activity study is needed to address this question.”
The art teaches a newer TLR4 antagonist, STM28, is unique in its ability to function where other otherwise seemingly viable TLR4 binding peptides are not.  The results do not verify why this is and suggest that whether TLR4 binding peptides/antagonists can work for related activity (e.g. instantly claimed reduction in ammonia/treating hyperammonemia) is on a trial by trial basis.  This illustrates that peptide homology even in the binding region is not sufficient to confirm whether similar peptides in the TLR4 binding/antagonist realm will act similarly or even at all (see Sugiyama et al. A novel TLR4-binding peptide that inhibits LPS-induced activation of NF-κB and in vivo 

“4. Discussion

Using yeast two-hybrid screening targeting human TLR4 extracellular domain, we found a peptide, named STM28, that inhibits LPS-induced NF-κB activation in both human and mouse macrophages and protects mice from endotoxin shock (Fig. 1, Fig. 3, Fig. 5). Yang et al. also isolated peptides that inhibited the LPS-induced release of inflammatory mediators from monocytes by using yeast two-hybrid screening targeting TLR4 extracellular domain (Yang et al., 2005). However, the peptides they isolated failed to associate with human TLR4 extracellular domain, and protective effects of those peptides against LPS-induced shock have not been shown. In addition, the amino acid sequences of their peptides differed totally from the sequence of STM28. Thus, STM28 is a novel TLR4-associated peptide that has the potential to be adopted for clinical use.

We also isolated five peptides other than STM28. Their amino acid sequences have no homology except for the N-terminal 10 amino acid sequence of STM28 and 18 (Table 1). However, STM18 had no inhibitory effect on LPS-induced NF-κB activation in differentiated THP-1 cells (Fig. 1). Therefore, it is possible that the N-terminal region of STM28 is involved in binding to TLR4 and the C-terminal region (7 aa) of STM28 contributes to the inhibitory effects on LPS signaling. However, since the N-terminal 10-amino-acid peptide or the C-terminal 7-amino-acid peptide alone did not show inhibitory effects on LPS-signaling (data not shown), the entire region of STM28 may be necessary for the inhibitory effect. A quantitative structure-activity study is needed to address this question.”

In other words, whether or not any molecules may treat the claimed hyperammonemia remains on a case-by-case analysis based on Sugiyama, where STM27 and TAK-242 were shown via test data and found enabled (see parent patent).  Applicant may consider further post-filing testing of other molecules in the relevant hyperammonemia model(s) and if found positive submit such via Declaration for consideration.  Should further representative number of species from the TLR4 antagonist class be found effective in treating hyperammonemia (either via testing by applicant or others in the art), and no evidence of any species not carrying out the same, such would be deemed sufficient evidence that the class of TLR4 antagonists would all be reasonably expected to carry out the same without undue experimentation needed to determine if any other TLR 
	The rejection is maintained for the reasons of record based on the above.

Double Patenting – Maintained, Request for Abeyance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10639346.  Although the claims at issue are not identical, they are not patentably distinct from each other because the species ultimately found allowable (TAK242, STM-28) in the same claimed methods (reducing plasma ammonia and treating hyperammonemia) in ‘346 read on genus instantly claimed and thus would have been obvious for selection as read in light of instant specification as being enabled therefor.

Prior Art Made of Record – Previously Noted
	Parent US9889176 is drawn to distinct methods of using TLR4 antagonists from those presently claimed and restricted out of the parent.  The art cited in the parent and generally on TLR4 antagonist’s known activity/function are deemed the closest are of record.
Based on the initial, thorough search of the art here (patent and non-patent literature databases) relevant to the instantly claimed invention, the results of these searches did not lend themselves to a finding that the art reasonably taught or suggested the use of TLR4 antagonists for reducing plasma ammonia levels or treatment of hyperammonemia.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/            Primary Examiner, Art Unit 1654